
	
		I
		111th CONGRESS
		2d Session
		H. R. 5616
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2010
			Mr. Clay (for himself
			 and Mr. Larson of Connecticut)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To authorize appropriations for the National Historical
		  Publications and Records Commission through fiscal year 2015, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 National Historical Publications and Records Commission Act
			 of 2010.
		2.Authorization of
			 appropriations through fiscal year 2015 for national historical publications
			 and records commissionSection
			 2504(g)(1) of title 44, United States Code, is amended—
			(1)in subparagraph
			 (R), by striking and;
			(2)in subparagraph
			 (S), by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following new subparagraph:
				
					(T)$20,000,000 for each of fiscal years 2011,
				2012, 2013, 2014, and
				2015.
					.
			3.
			 Grants for establishment of state and local databases for records of servitude,
			 emancipation, and post-civil war reconstructionSection 8 of the Presidential Historical
			 Records Preservation Act of 2008 (44 U.S.C. 2504 note) is amended to read as
			 follows:
			
				8.
				Grants for establishment of state and local databases for records of servitude,
				emancipation, and post-civil war reconstruction
					(a)In
				GeneralThe Archivist of the
				United States, after considering the advice and recommendations of the National
				Historical Publications and Records Commission, may make grants to States,
				colleges and universities, museums, libraries, and genealogical associations to
				preserve records and establish electronically searchable databases consisting
				of local records of servitude, emancipation, and post-Civil War
				reconstruction.
					(b)MaintenanceAny database established using a grant
				under this section shall be maintained by appropriate agencies or institutions
				designated by the Archivist of the United
				States.
					.
		
